UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended April 30, 2014 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A 7.59 16.06 5.64 –4.08 7.59 110.57 73.03 Class B 7.40 16.15 5.54 –4.28 7.40 111.44 71.47 Class C 11.43 16.39 5.39 –0.35 11.43 113.54 69.03 Class I 1 13.57 17.70 6.62 1.09 13.57 125.88 89.88 Class R2 13.17 17.21 6.11 0.93 13.17 121.26 80.91 Class R6 13.67 17.74 6.61 1.15 13.67 126.23 89.67 Index 1 † 20.44 19.14 7.67 8.36 20.44 140.02 109.32 Index 2 † 20.66 19.47 7.99 6.95 20.66 143.35 115.67 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R2, and Class R6 shares. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and/or expense limitations are contractual at least until 2-28-15 for Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R2 Class R6 Net (%) 1.22 1.97 1.97 0.96 1.37 0.81 Gross (%) 1.22 1.97 1.97 0.96 1.37 0.84 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the S&P 500 Index; Index 2 is the Russell 1000 Growth Index. See the following page for footnotes. 6 U.S. Global Leaders Growth Fund | Semiannual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 3 4-30-04 $17,147 $17,147 $20,932 $21,567 Class C 3 4-30-04 16,903 16,903 20,932 21,567 Class I 1 4-30-04 18,988 18,988 20,932 21,567 Class R2 1 4-30-04 18,091 18,091 20,932 21,567 Class R6 1 4-30-04 18,967 18,967 20,932 21,567 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. Russell 1000 Growth Index is an unmanaged index of companies in the Russell 1000 Index (the 1,000 largest U.S. publicly traded companies) with high price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 For certain types of investors, as described in the fund’s prospectuses. 2 Class R6 and Class R2 shares were first offered on 9-1-11 and 3-1-12, respectively. The returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R6 and Class R2 shares, as applicable. 3 The contingent deferred sales charge is not applicable. Semiannual report | U.S. Global Leaders Growth Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2013, with the same investment held until April 30, 2014. Expenses paid Account value Ending value during period Annualized on 11-1-2013 on 4-30-2014 ended 4-30-2014 1 expense ratio Class A $1,000.00 $1,009.60 $5.88 1.18% Class B 1,000.00 1,006.00 9.60 1.93% Class C 1,000.00 1,006.20 9.60 1.93% Class I 1,000.00 1,010.90 4.59 0.92% Class R2 1,000.00 1,009.30 6.43 1.29% Class R6 1,000.00 1,011.50 3.99 0.80% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 U.S. Global Leaders Growth Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2013, with the same investment held until April 30, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 11-1-2013 on 4-30-2014 ended 4-30-2014 1 expense ratio Class A $1,000.00 $1,018.90 $5.91 1.18% Class B 1,000.00 1,015.20 9.64 1.93% Class C 1,000.00 1,015.20 9.64 1.93% Class I 1,000.00 1,020.20 4.61 0.92% Class R2 1,000.00 1,018.40 6.46 1.29% Class R6 1,000.00 1,020.80 4.01 0.80% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | U.S. Global Leaders Growth Fund 9 Portfolio summary Top 10 Holdings (42.3% of Net Assets on 4-30-14) Google, Inc., Class C 4.5% Automatic Data Processing, Inc. 4.1% Schlumberger, Ltd. 4.5% The Walt Disney Company 4.1% Lowe’s Companies, Inc. 4.4% QUALCOMM, Inc. 4.0% Colgate-Palmolive Company 4.4% Visa, Inc., Class A 4.0% Yum! Brands, Inc. 4.3% American Express Company 4.0% Sector Composition Information Technology 30.0% Consumer Staples 6.7% Consumer Discretionary 21.7% Energy 4.5% Health Care 15.0% Industrials 3.4% Financials 10.4% Short-Term Investments & Other 0.8% Materials 7.5% 1 As a percentage of net assets on 4-30-14. 2 Cash and cash equivalents not included. 3 Growth stocks may be more susceptible to earnings disappointments. Large company stocks could fall out of favor, and foreign investing has additional risks, such as currency and market volatility and political and social instability. A portfolio concentrated in one sector or that holds a limited number of securities may fluctuate more than a diversified portfolio. Please see the fund’s prospectuses for additional risks. 10 U.S. Global Leaders Growth Fund | Semiannual report Fund’s investments As of 4-30-14 (unaudited) Shares Value Common Stocks 99.2% (Cost $946,245,594) Consumer Discretionary 21.7% Hotels, Restaurants & Leisure 10.2% Starbucks Corp. 478,380 33,783,192 Starwood Hotels & Resorts Worldwide, Inc. 497,300 38,118,045 Yum! Brands, Inc. 670,430 51,616,406 Internet & Catalog Retail 3.0% Amazon.com, Inc. (I) 118,320 35,984,662 Media 4.1% The Walt Disney Company 625,440 49,622,410 Specialty Retail 4.4% Lowe’s Companies, Inc. 1,173,550 53,877,681 Consumer Staples 6.7% Food & Staples Retailing 2.3% Whole Foods Market, Inc. 563,210 27,991,537 Household Products 4.4% Colgate-Palmolive Company 786,092 52,903,992 Energy 4.5% Energy Equipment & Services 4.5% Schlumberger, Ltd. 531,610 53,984,996 Financials 10.4% Capital Markets 3.4% State Street Corp. 633,440 40,894,886 Consumer Finance 4.0% American Express Company 559,060 48,878,616 Insurance 3.0% Aon PLC 433,360 36,783,597 Health Care 15.0% Biotechnology 4.5% Amgen, Inc. 272,150 30,412,763 Regeneron Pharmaceuticals, Inc. (I) 81,380 24,160,908 Health Care Equipment & Supplies 1.1% IDEXX Laboratories, Inc. (I) 101,510 12,834,924 See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 11 Shares Value Health Care Technology 3.2% Cerner Corp. (I) 768,790 $39,438,927 Pharmaceuticals 6.2% Perrigo Company PLC 196,200 28,421,532 Sanofi, ADR 868,977 46,750,963 Industrials 3.4% Trading Companies & Distributors 3.4% Fastenal Company (L) 823,750 41,253,400 Information Technology 30.0% Communications Equipment 4.0% QUALCOMM, Inc. 623,350 49,063,879 Internet Software & Services 12.9% eBay, Inc. (I) 680,290 35,259,431 Equinix, Inc. (I)(L) 200,580 37,670,930 Google, Inc., Class C (I) 103,340 54,425,044 LinkedIn Corp., Class A (I) 187,770 28,817,062 IT Services 8.2% Automatic Data Processing, Inc. 639,890 49,885,824 Visa, Inc., Class A 241,300 48,889,793 Software 4.9% Salesforce.com, Inc. (I) 562,060 29,030,399 SAP AG, ADR (L) 381,320 30,883,107 Materials 7.5% Chemicals 7.5% Ecolab, Inc. 400,820 41,941,805 Monsanto Company 438,660 48,559,662 Yield (%) Shares Value Securities Lending Collateral 6.7% (Cost $80,607,059) John Hancock Collateral Investment Trust (W) 0.1396 (Y) 8,055,359 80,610,783 Short-Term Investments 0.8% (Cost $10,293,259) Money Market Funds 0.8% State Street Institutional U.S. Government Money Market Fund 0.0000 (Y) $10,293,259 10,293,259 Total investments (Cost $1,037,145,912) † 106.7% Other assets and liabilities, net (6.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. 12 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements Notes to Schedule of Investments ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 4-30-14. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 4-30-14. † At 4-30-14, the aggregate cost of investment securities for federal income tax purposes was $1,043,241,147. Net unrealized appreciation aggregated $249,803,268, of which $271,918,091 related to appreciated investment securities and $22,114,823 related to depreciated investment securities. The fund had the following country concentration as a percentage of net assets in 4-30-14. United States 88.3% France 3.9% United Kingdom 3.0% Germany 2.5% Ireland 2.3% 100.0% See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 13 FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 4-30-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $956,538,853) including $80,616,280 of securitiesloaned $1,212,433,632 Investments in affiliated issuers, at value (Cost $80,607,059) 80,610,783 Total investments, at value (Cost $1,037,145,912) Receivable for investmentssold 21,783,859 Receivable for fund sharessold 3,208,676 Dividends receivable 1,234,957 Receivable for securities lendingincome 18,749 Other receivables and prepaidexpenses 106,512 Totalassets Liabilities Payable for investmentspurchased 19,522,226 Payable for fund sharesrepurchased 6,246,293 Payable upon return of securitiesloaned 80,616,280 Payable toaffiliates Accounting and legal servicesfees 33,118 Transfer agentfees 152,042 Distribution and servicefees 299,200 Trustees’fees 2,021 Investment managementfees 740,068 Other liabilities and accruedexpenses 59,113 Totalliabilities Netassets Net assets consistof Paid-incapital $869,650,448 Accumulated distributions in excess of net investmentincome (222,735) Accumulated net realized gain (loss) oninvestments 86,400,591 Net unrealized appreciation (depreciation) oninvestments 255,898,503 Netassets 14 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($698,074,301 ÷ 16,852,007shares) 1 $41.42 Class B ($29,270,401 ÷ 776,792shares) 1 $37.68 Class C ($133,121,335 ÷ 3,531,495shares) 1 $37.70 Class I ($307,506,246 ÷ 7,101,420shares) $43.30 Class R2 ($39,644,790 ÷ 919,464shares) $43.12 Class R6 ($4,109,734 ÷ 94,750shares) $43.37 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $43.60 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 15 FINANCIAL STATEMENTS Statement of operations For the six-month period ended 4-30-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $7,672,150 Securitieslending 115,816 Less foreign taxeswithheld (23,760) Total investmentincome Expenses Investment managementfees 4,517,950 Distribution and servicefees 1,804,197 Accounting and legal servicesfees 123,076 Transfer agentfees 791,214 Trustees’fees 18,591 State registrationfees 73,757 Printing andpostage 42,430 Professionalfees 40,626 Custodianfees 61,538 Registration and filingfees 19,892 Other 13,371 Totalexpenses Less expensereductions (38,434) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 92,497,910 Investments in affiliatedissuers (1,789) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (81,364,684) Investments in affiliatedissuers (6,882) Net realized and unrealizedgain Increase in net assets fromoperations 16 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 4-30-14 ended (Unaudited) 10-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $295,998 $693,487 Net realizedgain 92,496,121 35,324,795 Change in net unrealized appreciation(depreciation) (81,371,566) 165,137,065 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (569,456) — ClassI (674,178) — ClassR2 (11,535) — ClassR6 (10,189) — From net realizedgain ClassA (20,049,098) (9,612,480) ClassB (999,781) (711,742) ClassC (4,082,434) (2,051,288) ClassI (8,473,404) (4,015,442) ClassR2 (886,864) (6,742) ClassR6 (101,558) (47,990) Totaldistributions From fund sharetransactions Totalincrease Netassets Beginning ofperiod 1,203,026,099 693,999,139 End ofperiod Undistributed (accumulated distributions in excess of) net investmentincome See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 17 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 0.02 0.04 (0.03) — 3 — 3 0.02 Net realized and unrealized gain oninvestments 0.39 7.96 5.08 3.14 3.96 3.30 Total from investmentoperations Lessdistributions From net investmentincome (0.03) — — — (0.02) (0.01) From net realizedgain (1.21) (0.79) (0.98) — — (0.29) Totaldistributions — Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $698 $697 $413 $282 $264 $480 Ratios (as a percentage of average net assets): Expenses beforereductions 1.18 7 1.23 1.30 1.26 1.50 1.81 8 Expenses net of feewaivers 1.18 7 1.23 1.30 1.26 1.30 1.34 8 Expenses net of fee waivers andcredits 1.18 7 1.23 1.30 1.26 1.30 1.33 8 Net investment income(loss) 0.08 7 0.10 (0.10) (0.01) 0.01 0.10 Portfolio turnover (%) 30 30 30 50 33 37 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Notannualized. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 18 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.13) (0.22) (0.26) (0.21) (0.19) (0.13) Net realized and unrealized gain oninvestments 0.37 7.30 4.71 2.94 3.75 3.12 Total from investmentoperations Lessdistributions From net realizedgain (1.21) (0.79) (0.98) — — (0.29) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $29 $33 $30 $27 $39 $47 Ratios (as a percentage of average net assets): Expenses beforereductions 1.93 6 1.99 2.05 2.01 2.24 2.50 7 Expenses net of feewaivers 1.93 6 1.98 2.05 2.00 2.05 2.08 7 Expenses net of fee waivers andcredits 1.93 6 1.98 2.05 2.00 2.05 2.07 7 Net investmentloss (0.66) 6 (0.64) (0.85) (0.75) (0.75) (0.65) Portfolio turnover (%) 30 30 30 50 33 37 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS C SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.13) (0.22) (0.26) (0.21) (0.19) (0.12) Net realized and unrealized gain oninvestments 0.38 7.30 4.71 2.95 3.74 3.12 Total from investmentoperations Lessdistributions From net realizedgain (1.21) (0.79) (0.98) — — (0.29) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $133 $130 $81 $58 $60 $60 Ratios (as a percentage of average net assets): Expenses beforereductions 1.93 6 1.98 2.05 2.01 2.23 2.51 7 Expenses net of feewaivers 1.93 6 1.98 2.05 2.01 2.05 2.08 7 Expenses net of fee waivers andcredits 1.93 6 1.98 2.05 2.01 2.05 2.07 7 Net investmentloss (0.67) 6 (0.65) (0.85) (0.75) (0.76) (0.66) Portfolio turnover (%) 30 30 30 50 33 37 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 19 CLASS I SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.08 0.16 0.08 0.12 0.11 0.13 Net realized and unrealized gain oninvestments 0.41 8.31 5.28 3.25 4.10 3.38 Total from investmentoperations Lessdistributions From net investmentincome (0.10) — — — (0.07) (0.04) From net realizedgain (1.21) (0.79) (0.98) — — (0.29) Totaldistributions — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $308 $307 $169 $55 $37 $26 Ratios (as a percentage of average net assets): Expenses beforereductions 0.92 5 0.93 0.96 0.90 0.93 0.96 6 Expenses net of feewaivers 0.92 5 0.93 0.94 0.85 0.85 0.84 6 Net investmentincome 0.35 5 0.41 0.24 0.39 0.43 0.60 Portfolio turnover (%) 30 30 30 50 33 37 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Notannualized. 5 Annualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS R2 SHARES Periodended 4-30-14 1 10-31-13 10-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.01) (0.04) 0.02 Net realized and unrealized gain oninvestments 0.43 8.36 1.92 Total from investmentoperations Lessdistributions From net investmentincome (0.02) — — From net realizedgain (1.21) (0.79) — Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $40 $32 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.30 7 1.32 1.13 7 Expenses net of feewaivers 1.29 7 1.31 1.13 7 Net investment income(loss) (0.03) 7 (0.09) 0.08 7 Portfolio turnover (%) 30 30 30 8 1 Six months ended 4-30-14.Unaudited. 2 The inception date for Class R2 shares is 3-1-12. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 11-1-11 to 10-31-12. 20 U.S. Global Leaders Growth Fund | Semiannual report See notes to financial statements CLASS R6 SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.10 0.18 0.11 0.03 Net realized and unrealized gain oninvestments 0.41 8.34 5.27 1.22 Total from investmentoperations Lessdistributions From net investmentincome (0.12) — — — From net realizedgain (1.21) (0.79) (0.98) — Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $4 $4 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.82 7 0.84 0.88 0.88 7 Expenses net of feewaivers 0.80 7 0.84 0.85 0.85 7 Net investmentincome 0.46 7 0.47 0.30 0.66 7 Portfolio turnover (%) 30 30 30 50 8 1 Six months ended 4-30-14.Unaudited. 2 The inception date for Class R6 shares is 9-1-11. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 11-1-10 to 10-31-11. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 21 Notes to financial statements (unaudited) Note 1 — Organization John Hancock U.S. Global Leaders Growth Fund (the fund) is a series of John Hancock Capital Series (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek long-term growth of capital. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class R2 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the exchange where the security was acquired or most likely will be sold. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last available bid price. Investments by the fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Certain short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost. Other fund securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or 22 U.S. Global Leaders Growth Fund | Semiannual report trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of April 30, 2014, all investments are categorized as Level 1 under the hierarchy described above. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Foreign taxes are provided for based on the fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Securities lending. The fund may lend its securities to earn additional income. The fund receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The fund will invest its collateral in JHCIT, an affiliate of the fund, which has a floating net asset value and is registered with the Securities and Exchange Commission as an investment company. JHCIT invests cash received as collateral as part of the securities lending program in short-term money market investments. The fund will receive the benefit of any gains and bear any losses generated by JHCIT with respect to the cash collateral. If a borrower fails to return loaned securities when due, then the lending agent is responsible to and indemnifies the fund for the lent securities. The lending agent uses the collateral received from the borrower to purchase replacement securities of the same issue, type, class and series of the loaned securities. If the value of the collateral is less than the purchase cost of replacement securities, the lending agent is responsible for satisfying the shortfall but only to the extent that the shortfall is not due to any decrease in the value of JHCIT. Although the risk of the loss of the securities lent is mitigated by receiving collateral from the borrower and through lending agent indemnification, the fund could experience a delay in recovering securities or could experience a lower than expected return if the borrower fails to return the securities on a timely basis. The fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Obligations to repay collateral received by the fund is shown on the Statement of assets and liabilities as Payable upon return of securities loaned. Foreign taxes. The fund may be subject to withholding tax on income and/or capital gains or repatriation taxes imposed by certain countries in which the fund invests. Taxes are accrued based upon investment income, realized gains or unrealized appreciation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. Semiannual report | U.S. Global Leaders Growth Fund 23 In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended April 30, 2014 were $436. For the six months ended April 30, 2014, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock group of funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. As of October 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends and capital gain distributions, if any, annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to wash sale loss deferrals. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. 24 U.S. Global Leaders Growth Fund | Semiannual report Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund will pay a monthly management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.75% of the first $500,000,000 of the fund’s average daily net assets; (b) 0.73% of the next $500,000,000 of the fund’s average daily net assets; (c) 0.71% of the next $1,000,000,000 of the fund’s average daily net assets; (d) 0.70% of the next $3,000,000,000 of the fund’s average daily net assets; and (e) 0.65% of the fund’s average daily net assets in excess of $5,000,000,000. The Advisor has a subadvisory agreement with Sustainable Growth Advisers, LP. The fund is not responsible for payment of the subadvisory fees. The Advisor has contractually agreed to waive all or a portion of its management fee and/or reimburse or pay operating expenses of the fund to the extent necessary to maintain the fund’s total operating expenses at 0.81% for Class R6 shares, excluding certain expenses such as taxes, brokerage commissions, interest expense, litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund’s business, acquired fund fees and expenses paid indirectly and short dividend expense. These expense limitations shall remain in effect until February 28, 2015. Prior to March 1, 2014, the fee waivers and/or reimbursements were such that these expenses would not exceed 1.22%, 1.97%, 1.97%, 0.96% and 1.37% for Class A, Class B, Class C, Class I and Class R2 shares, respectively. The Advisor has contractually agreed to waive a portion of its management fee and/or reimburse expenses for certain funds of the John Hancock complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. Effective March 1, 2014, for Class B shares, the Advisor has contractually agreed to waive and/or reimburse all class-specific expenses for the fund, including Rule 12b-1 fees and transfer agency fees and service fees, as applicable, to the extent they exceed 1.30% of average annual net assets (on an annualized basis) attributable to Class B shares (the Class Expense Waiver). The Class Expense Waiver expires on February 28, 2015, unless renewed by mutual agreement to the fund and Advisor based upon a determination that this is appropriate under the circumstances at the time. Effective February 1, 2014, for Class R6 shares, the Advisor has contractually agreed to waive and/or reimburse all class-specific expenses of the fund, including transfer agency fees and service fees, blue sky fees, and printing and postage, as applicable, to the extent they exceed 0.00% of average annual net assets. The agreement expires on February 28, 2015, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at that time. This waiver was in effect on a voluntary basis from January 1, 2014 to January 31, 2014. Semiannual report | U.S. Global Leaders Growth Fund 25 For the six months ended April 30, 2014 these expense reductions amounted to the following: CLASS EXPENSE REDUCTION Class A $22,055 Class B 974 Class C 4,154 Class I 9,726 Class R2 1,160 Class R6 365 Total The investment management fees, including the impact of the waivers and reimbursements as described above, incurred for the six months ended April 30, 2014 were equivalent to a net annual effective rate of 0.73% of the fund’s average daily net assets. Accounting and legal services. Pursuant to the Accounting and Legal Services Agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended April 30, 2014 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B, Class C and Class R2 pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. In addition, under a service plan for Class R2 shares, the fund pays for certain other services. The fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. CLASS RULE 12b-1 FEE SERVICE FEE Class A 0.25% — Class B 1.00% — Class C 1.00% — Class R2 0.25% 0.25% Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $1,160,887 for the six months ended April 30, 2014. Of this amount, $196,011 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $947,736 was paid as sales commissions to broker-dealers and $17,140 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended April 30, 2014, CDSCs received by the Distributor amounted to $2,359, $29,318 and $8,496 for Class A, Class B and Class C shares, respectively. 26 U.S. Global Leaders Growth Fund | Semiannual report Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Classes of Non-Municipal Bond Funds, Class R6 Shares, Retirement Share Classes and Municipal Bond Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended April 30, 2014 were: DISTRIBUTION AND TRANSFER STATE PRINTING & CLASS SERVICES FEES AGENT FEE REGISTRATION FEE POSTAGE Class A $888,556 $482,189 $42,597 $24,504 Class B 157,299 21,325 1,885 1,084 Class C 669,281 90,815 8,021 4,615 Class I — 193,029 18,785 10,805 Class R2 89,061 3,484 2,231 1,285 Class R6 — 372 238 137 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated the fund based on its net assets relative to other funds within the John Hancock funds complex. Note 5 — Fund share transactions Transactions in fund shares for the six months ended April 30, 2014 and the year ended October 31, 2013 were as follows: Six months ended 4-30-14 Year ended 10-31-13 Shares Amount Shares Amount Class A shares Sold 2,443,155 $103,433,789 7,552,395 $285,695,157 Distributions reinvested 477,471 19,810,268 260,910 9,139,675 Repurchased (2,570,987) (108,721,062) (3,112,320) (118,601,730) Net increase Class B shares Sold 31,584 $1,226,000 216,131 $7,371,783 Distributions reinvested 22,554 853,437 18,877 608,972 Repurchased (120,332) (4,627,977) (311,868) (10,742,604) Net decrease Class C shares Sold 389,916 $15,051,986 1,295,938 $44,579,587 Distributions reinvested 81,395 3,081,624 47,542 1,534,191 Repurchased (314,713) (12,139,921) (463,049) (16,202,194) Net increase Semiannual report | U.S. Global Leaders Growth Fund 27 Six months ended 4-30-14 Year ended 10-31-13 Shares Amount Shares Amount Class I shares Sold 1,088,082 $48,123,889 5,193,460 $203,001,398 Distributions reinvested 167,837 7,270,696 97,013 3,539,037 Repurchased (1,122,919) (49,480,594) (2,971,409) (117,155,621) Net increase Class R2 shares Sold 318,121 $14,022,447 795,078 $32,190,023 Distributions reinvested 16,421 709,384 115 4,193 Repurchased (132,152) (5,832,510) (86,257) (3,554,460) Net increase Class R6 shares Sold 16,457 $725,542 103,248 $3,899,717 Distributions reinvested 2,576 111,747 1,244 45,421 Repurchased (10,781) (480,093) (25,992) (1,035,248) Net increase Total net increase Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $398,408,904 and $359,465,547, respectively, for the six months ended April 30, 2014. 28 U.S. Global Leaders Growth Fund | Semiannual report More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor Craig Bromley † Sustainable Growth Advisers, LP Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Andrew G. Arnott Legal counsel President K&L Gates LLP John J. Danello # Senior Vice President, Secretary andChiefLegalOfficer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee #Effective 5-29-14 The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 Semiannual report | U.S. Global Leaders Growth Fund 29 800-225-5291 800-231-5469 TDD 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock U.S. Global Leaders Growth Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 26SA 4/14 MF184399 6/14 A look at performance Total returns for the period ended April 30, 2014 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A 16.44 17.62 4.07 2.47 16.44 125.09 49.06 Class B 16.67 17.74 3.98 2.48 16.67 126.25 47.81 Class C 20.68 17.94 3.83 6.48 20.68 128.16 45.56 Class I 1 22.91 19.24 5.00 8.02 22.91 141.08 62.93 Class R1 1 22.16 18.46 4.26 7.69 22.16 133.30 51.83 Class R2 22.73 18.86 4.56 7.95 22.73 137.22 56.26 Class R3 22.34 18.53 4.30 7.76 22.34 134.00 52.38 Class R4 22.93 18.97 4.65 8.03 22.93 138.36 57.56 Class R5 23.10 19.24 4.92 8.10 23.10 141.01 61.73 Class R6 23.10 19.32 5.03 8.14 23.10 141.89 63.37 Index † 20.90 19.52 7.95 9.61 20.90 143.92 114.94 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R1, Class R2, Class R3, Class R4, Class R5, and Class R6 shares. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and/or expense limitations are contractual at least until 2-28-15 for Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all classes except Class R4 and Class R6 shares, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R2 Class R3 Class R4* Class R5 Class R6 Net (%) 1.22 1.97 1.97 0.95 1.59 1.34 1.49 1.09 0.89 0.81 Gross (%) 1.22 1.97 1.97 0.95 1.59 1.34 1.49 1.19 0.89 0.84 * The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class R4 shares. The current waiver agreement will remain in effect through 2-28-15. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Russell 1000 Value Index. See the following page for footnotes. 6 Classic Value Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class B 3 4-30-04 $14,781 $14,781 $21,494 Class C 3 4-30-04 14,556 14,556 21,494 Class I 1 4-30-04 16,293 16,293 21,494 Class R1 1 4-30-04 15,183 15,183 21,494 Class R2 1 4-30-04 15,626 15,626 21,494 Class R3 1 4-30-04 15,238 15,238 21,494 Class R4 1 4-30-04 15,756 15,756 21,494 Class R5 1 4-30-04 16,173 16,173 21,494 Class R6 1 4-30-04 16,337 16,337 21,494 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Russell 1000 Value Index is an unmanaged index containing those securities in the Russell 1000 Index with a less-than-average growth orientation. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 For certain types of investors, as described in the fund’s prospectuses. 2 6-24-96 is the inception date for the oldest class of shares, Class A shares. Class R3, Class R4, and Class R5 shares were first offered on 5-22-09; Class R6 shares were first offered on 9-1-11; Class R2 shares were first offered on 3-1-12. The returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R3, Class R4, Class R5, Class R6, and Class R2 shares, as applicable. 3 The contingent deferred sales charge is not applicable. Semiannual report | Classic Value Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2013, with the same investment held until April 30, 2014. Expenses paid Account value Ending value during period Annualized on 11-1-2013 on 4-30-2014 ended 4-30-2014 1 expense ratio Class A $1,000.00 $1,078.80 $6.13 1.19% Class B 1,000.00 1,074.80 9.93 1.93% Class C 1,000.00 1,074.80 9.98 1.94% Class I 1,000.00 1,080.20 4.80 0.93% Class R1 1,000.00 1,076.90 8.03 1.56% Class R2 1,000.00 1,079.50 5.72 1.11% Class R3 1,000.00 1,077.60 7.73 1.50% Class R4 1,000.00 1,080.30 4.95 0.96% Class R5 1,000.00 1,081.00 4.23 0.82% Class R6 1,000.00 1,081.40 4.18 0.81% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Classic Value Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2013, with the same investment held until April 30, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 11-1-2013 on 4-30-2014 ended 4-30-2014 1 expense ratio Class A $1,000.00 $1,018.90 $5.96 1.19% Class B 1,000.00 1,015.20 9.64 1.93% Class C 1,000.00 1,015.20 9.69 1.94% Class I 1,000.00 1,020.20 4.66 0.93% Class R1 1,000.00 1,017.10 7.80 1.56% Class R2 1,000.00 1,019.30 5.56 1.11% Class R3 1,000.00 1,017.40 7.50 1.50% Class R4 1,000.00 1,020.00 4.81 0.96% Class R5 1,000.00 1,020.70 4.11 0.82% Class R6 1,000.00 1,020.80 4.06 0.81% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Classic Value Fund 9 Portfolio summary Top 10 Holdings (36.0% of Net Assets on 4-30-14) Hewlett-Packard Company 5.1% Oracle Corp. 3.1% Royal Dutch Shell PLC, ADR 4.7% Cigna Corp. 3.1% BP PLC, ADR 4.7% Axis Capital Holdings, Ltd. 3.0% Exxon Mobil Corp. 3.2% Citigroup, Inc. 3.0% American International Group, Inc. 3.2% Bank of America Corp. 2.9% Sector Composition Financials 39.0% Health Care 9.2% Information Technology 16.7% Industrials 4.0% Energy 15.0% Utilities 2.3% Consumer Discretionary 12.5% Short-Term Investments & Other 1.3% 1 As a percentage of net assets on 4-30-14. 2 Cash and cash equivalents not included. 3 Value stocks may decline in price. Foreign investing has additional risks, such as currency and market volatility and political and social instability. A portfolio concentrated in one sector or that holds a limited number of securities may fluctuate more than a diversified portfolio. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. 10 Classic Value Fund | Semiannual report Fund’s investments As of 4-30-14 (unaudited) Shares Value Common Stocks 98.7% (Cost $2,245,800,105) Consumer Discretionary 12.5% Auto Components 2.4% TRW Automotive Holdings Corp. (I)(L) 869,464 69,861,432 Automobiles 2.2% General Motors Company 1,777,209 61,278,166 Media 5.6% News Corp., Class A (I) 3,925,115 66,805,457 News Corp., Class B (I) 1,105,809 18,290,081 Omnicom Group, Inc. 1,127,139 76,284,768 Specialty Retail 2.3% Staples, Inc. (L) 5,337,305 66,716,313 Energy 15.0% Energy Equipment & Services 2.5% Baker Hughes, Inc. 1,034,715 72,326,579 Oil, Gas & Consumable Fuels 12.5% BP PLC, ADR 2,648,395 134,061,755 Exxon Mobil Corp. 892,241 91,374,401 Royal Dutch Shell PLC, ADR 1,704,553 134,216,503 Financials 39.0% Banks 12.2% Bank of America Corp. 5,594,413 84,699,413 Citigroup, Inc. 1,791,691 85,839,916 Comerica, Inc. 898,481 43,342,722 JPMorgan Chase & Company 1,161,611 65,026,984 The PNC Financial Services Group, Inc. 868,866 73,019,499 Capital Markets 14.4% Franklin Resources, Inc. 978,342 51,216,204 Invesco, Ltd. 1,706,706 60,093,118 Morgan Stanley 2,349,471 72,669,138 State Street Corp. 1,310,552 84,609,237 The Goldman Sachs Group, Inc. 435,403 69,586,107 UBS AG (I)(L) 3,665,326 76,641,967 Diversified Financial Services 2.4% Voya Financial, Inc. 1,946,293 68,879,309 See notes to financial statements Semiannual report | Classic Value Fund 11 Shares Value Insurance 10.0% American International Group, Inc. 1,716,702 $91,208,377 Axis Capital Holdings, Ltd. 1,917,399 87,721,004 MetLife, Inc. 1,283,493 67,190,859 Willis Group Holdings PLC 1,068,611 43,802,365 Health Care 9.2% Health Care Equipment & Supplies 3.9% Abbott Laboratories 1,491,627 57,785,630 Becton, Dickinson and Company 487,910 55,148,467 Health Care Providers & Services 5.3% Cigna Corp. 1,106,142 88,535,606 Laboratory Corp. of America Holdings (I)(L) 634,699 62,644,791 Industrials 4.0% Building Products 2.0% Masco Corp. 2,846,929 57,194,804 Machinery 2.0% Parker Hannifin Corp. 466,250 59,157,800 Information Technology 16.7% Electronic Equipment, Instruments & Components 3.9% Corning, Inc. 2,727,725 57,036,730 TE Connectivity, Ltd. 939,280 55,398,734 Semiconductors & Semiconductor Equipment 2.5% Intel Corp. 2,705,598 72,212,411 Software 5.2% Microsoft Corp. 1,522,348 61,502,859 Oracle Corp. 2,188,864 89,480,760 Technology Hardware, Storage & Peripherals 5.1% Hewlett-Packard Company 4,427,201 146,363,265 Utilities 2.3% Electric Utilities 2.3% Entergy Corp. 896,781 65,016,623 Yield (%) Shares Value Securities Lending Collateral 2.4% (Cost $69,006,846) John Hancock Collateral Investment Trust (W) 0.1396 (Y) 6,896,150 69,010,462 12 Classic Value Fund | Semiannual report See notes to financial statements Par value Value Short-Term Investments 1.3% (Cost $39,151,000) Repurchase Agreement 1.3% Repurchase Agreement with State Street Corp. dated 4-30-14 at 0.00% to be repurchased at $39,151,000 on 5-1-14, collateralized by $40,240,000 U.S. Treasury Notes, 1.375% due 12-31-18 (valued at $39,938,200, including interest) $39,151,000 39,151,000 Total investments (Cost $2,353,957,951) † 102.4% Other assets and liabilities, net (2.4%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 4-30-14. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 4-30-14. † At 4-30-14, the aggregate cost of investment securities for federal income tax purposes was $2,418,357,862. Net unrealized appreciation aggregated $534,043,754, of which $554,271,412 related to appreciated investment securities and $20,227,658 related to depreciated investment securities. The fund had the following country concentration as a percentage of total net assets on 4-30-14: United States 81.5% United Kingdom 6.2% Netherlands 4.7% Switzerland 4.6% Bermuda 3.0% Total 100.0% See notes to financial statements Semiannual report | Classic Value Fund 13 FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 4-30-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $2,284,951,105) including $67,599,352 of securitiesloaned $2,883,391,154 Investments in affiliated issuers, at value (Cost $69,006,846) 69,010,462 Total investments, at value (Cost $2,353,957,951) Cash 18,893 Receivable for investmentssold 28,734,653 Receivable for fund sharessold 4,808,386 Dividends and interestreceivable 1,131,134 Receivable for securities lendingincome 9,926 Other receivables and prepaidexpenses 142,635 Totalassets Liabilities Payable for investmentspurchased 30,794,185 Payable for fund sharesrepurchased 2,509,951 Payable upon return of securitiesloaned 68,965,150 Payable toaffiliates Accounting and legal servicesfees 137,538 Transfer agentfees 458,621 Distribution and servicefees 201,638 Trustees’fees 4,680 Investment managementfees 1,760,102 Other liabilities and accrued expense 147,582 Totalliabilities Netassets Net assets consistof Paid-incapital $4,276,486,434 Undistributed net investmentincome 6,314,185 Accumulated net realized gain (loss) oninvestments (1,998,976,488) Net unrealized appreciation (depreciation) oninvestments 598,443,665 Netassets 14 Classic Value Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($502,515,865 ÷ 20,316,500shares) 1 $24.73 Class B ($12,858,752 ÷ 527,179shares) 1 $24.39 Class C ($100,557,239 ÷ 4,124,154shares) 1 $24.38 Class I ($2,257,726,935 ÷ 91,137,974shares) $24.77 Class R1 ($6,647,108 ÷ 268,097shares) $24.79 Class R2 ($352,241 ÷ 14,228shares) $24.76 Class R3 ($930,552 ÷ 37,678shares) $24.70 Class R4 ($55,110 ÷ 2,224shares) $24.78 Class R5 ($70,325 ÷ 2,837shares) $24.79 Class R6 ($553,669 ÷ 22,329shares) $24.80 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $26.03 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Classic Value Fund 15 FINANCIAL STATEMENTS Statement of operations For the six-month period ended 4-30-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $25,886,725 Securitieslending 40,405 Total investmentincome Expenses Investment managementfees 10,463,285 Distribution and servicefees 1,202,537 Accounting and legal servicesfees 321,357 Transfer agentfees 1,755,916 Trustees’fees 43,033 State registrationfees 97,182 Printing andpostage 115,563 Professionalfees 63,683 Custodianfees 139,720 Registration and filingfees 25,043 Other 27,408 Totalexpenses Less expensereductions (86,805) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 106,321,633 Investments in affiliatedissuers 7,996 Redemption in kind 761,135 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 92,968,135 Investments in affiliatedissuers (4,169) Net realized and unrealizedgain Increase in net assets fromoperations 16 Classic Value Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 4-30-14 ended (Unaudited) 10-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $11,759,208 $24,267,781 Net realizedgain 107,090,764 118,512,611 Change in net unrealized appreciation(depreciation) 92,963,966 507,753,273 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (4,109,470) (4,447,391) ClassB (20,261) (84,926) ClassC (117,229) (294,696) ClassI (23,864,080) (13,972,213) ClassR1 (29,251) (31,871) ClassR2 (4,629) (1,320) ClassR3 (2,759) (891) ClassR4 (575) (514) ClassR5 (763) (624) ClassR6 (6,189) (1,654) Totaldistributions From fund sharetransactions Totalincrease Netassets Beginning ofperiod 2,613,114,577 1,510,489,089 End ofperiod Undistributed net investmentincome See notes to financial statements Semiannual report | Classic Value Fund 17 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.08 0.20 0.20 0.10 0.07 0.14 Net realized and unrealized gain oninvestments 1.73 6.09 1.12 0.15 1.91 2.02 Total from investmentoperations Lessdistributions From net investmentincome (0.20) (0.19) (0.16) (0.03) (0.11) (0.34) From net realizedgain — (0.43) Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $503 $476 $417 $557 $931 $1,544 Ratios (as a percentage of average net assets): Expenses beforereductions 1.19 6 1.25 1.31 1.30 1.41 1.60 7 Expenses net of fee waivers andcredits 1.19 6 1.25 1.31 1.30 1.33 1.33 7 Net investmentincome 0.67 6 1.00 1.24 0.59 0.47 1.27 Portfolio turnover (%) 14 30 37 37 55 47 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 18 Classic Value Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 — 0.07 0.08 (0.03) (0.04) 0.06 Net realized and unrealized gain oninvestments 1.70 5.98 1.10 0.16 1.89 2.01 Total from investmentoperations Lessdistributions From net investmentincome (0.03) (0.06) (0.03) — (0.02) (0.21) From net realizedgain — (0.43) Totaldistributions — Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $13 $18 $25 $41 $57 $66 Ratios (as a percentage of average net assets): Expenses beforereductions 1.94 6 2.00 2.06 2.05 2.16 2.35 7 Expenses net of fee waivers andcredits 1.93 6 2.00 2.06 2.05 2.08 2.08 7 Net investment income(loss) (0.02) 6 0.34 0.50 (0.16) (0.29) 0.54 Portfolio turnover (%) 14 30 37 37 55 47 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS C SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.01) 0.05 0.08 (0.03) (0.04) 0.06 Net realized and unrealized gain oninvestments 1.71 5.99 1.10 0.17 1.89 2.01 Total from investmentoperations Lessdistributions From net investmentincome (0.03) (0.06) (0.03) — (0.02) (0.21) From net realizedgain — (0.43) Totaldistributions — Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $101 $95 $81 $101 $132 $155 Ratios (as a percentage of average net assets): Expenses beforereductions 1.94 6 2.00 2.06 2.05 2.16 2.34 7 Expenses net of fee waivers andcredits 1.94 6 2.00 2.06 2.05 2.08 2.08 7 Net investment income(loss) (0.08) 6 0.25 0.47 (0.16) (0.29) 0.57 Portfolio turnover (%) 14 30 37 37 55 47 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | Classic Value Fund 19 CLASS I SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.11 0.25 0.26 0.16 0.12 0.19 Net realized and unrealized gain oninvestments 1.74 6.11 1.11 0.15 1.93 2.02 Total from investmentoperations Lessdistributions From net investmentincome (0.27) (0.24) (0.23) (0.08) (0.16) (0.41) From net realizedgain — (0.43) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $2,258 $2,018 $982 $849 $994 $636 Ratios (as a percentage of average net assets): Expenses beforereductions 0.93 5 0.94 0.97 0.94 0.92 1.03 6 Expenses net of fee waivers andcredits 0.93 5 0.94 0.96 0.94 0.92 0.95 6 Net investmentincome 0.93 5 1.24 1.55 0.95 0.83 1.65 Portfolio turnover (%) 14 30 37 37 55 47 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Annualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS R1 SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.03 0.13 0.15 0.04 0.05 0.11 Net realized and unrealized gain oninvestments 1.74 6.10 1.11 0.15 1.92 2.02 Total from investmentoperations Lessdistributions From net investmentincome (0.11) (0.13) (0.10) — (0.06) (0.28) From net realizedgain — (0.43) Totaldistributions — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $7 $6 $4 $5 $7 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.57 5 1.60 1.65 1.64 1.48 6 1.75 7 Expenses net of fee waivers andcredits 1.56 5 1.60 1.65 1.64 1.48 6 1.67 7 Net investmentincome 0.29 5 0.63 0.88 0.24 0.30 1.01 Portfolio turnover (%) 14 30 37 37 55 47 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Annualized. 6 Includes the impact of a revision of 0.25% related to certain expense accruals. Without this adjustment, net investment income and total return for the year ended 10-31-10 would have beenlower. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 20 Classic Value Fund | Semiannual report See notes to financial statements CLASS R2 SHARES Periodended 4-30-14 1 10-31-13 10-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.09 0.18 0.13 Net realized and unrealized gain (loss) oninvestments 1.74 6.15 (0.16) Total from investmentoperations Lessdistributions From net investmentincome (0.23) (0.22) — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.11 7 1.13 1.13 7 Expenses net of fee waivers andcredits 1.11 7 1.13 1.13 7 Net investmentincome 0.71 7 0.86 1.17 7 Portfolio turnover (%) 14 30 37 8 1 Six months ended 4-30-14.Unaudited. 2 The inception date for Class R2 shares is 3-1-12. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 11-1-11 to 10-31-12. CLASS R3 SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.02 0.14 0.17 0.07 — 4 — 4 Net realized and unrealized gain oninvestments 1.76 6.10 1.12 0.15 1.93 2.52 Total from investmentoperations Lessdistributions From net investmentincome (0.16) (0.16) (0.13) — (0.07) — Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $1 — 7 — 7 — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.50 8 1.42 1.48 1.48 2.76 3.33 8 Expenses net of fee waivers andcredits 1.50 8 1.41 1.48 1.48 1.73 1.73 8 Net investment income(loss) 0.19 8 0.65 1.01 0.44 0.02 (0.04) 8 Portfolio turnover (%) 14 30 37 37 55 47 9 1 Six months ended 4-30-14.Unaudited. 2 The inception date for Class R3 shares is 5-22-09. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 Portfolio turnover is shown for the period from 11-1-08 to 10-31-09. See notes to financial statements Semiannual report | Classic Value Fund 21 CLASS R4 SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.11 0.25 0.23 0.13 0.05 0.02 Net realized and unrealized gain oninvestments 1.74 6.10 1.13 0.15 1.92 2.51 Total from investmentoperations Lessdistributions From net investmentincome (0.26) (0.23) (0.19) (0.02) (0.10) — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.06 7 1.10 1.13 1.15 2.87 3.08 7 Expenses net of fee waivers andcredits 0.96 7 1.00 1.09 1.15 1.43 1.43 7 Net investmentincome 0.90 7 1.23 1.41 0.76 0.34 0.26 7 Portfolio turnover (%) 14 30 37 37 55 47 8 1 Six months ended 4-30-14.Unaudited. 2 The inception date for Class R4 shares is 5-22-09. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 11-1-08 to 10-31-09. CLASS R5 SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.12 0.28 0.27 0.17 0.09 0.03 Net realized and unrealized gain oninvestments 1.74 6.11 1.11 0.15 1.93 2.52 Total from investmentoperations Lessdistributions From net investmentincome (0.29) (0.26) (0.23) (0.05) (0.14) — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.83 7 0.85 0.90 0.90 2.64 2.84 7 Expenses net of fee waivers andcredits 0.82 7 0.85 0.90 0.90 1.13 1.13 7 Net investmentincome 1.03 7 1.37 1.62 1.02 0.63 0.56 7 Portfolio turnover (%) 14 30 37 37 55 47 8 1 Six months ended 4-30-14.Unaudited. 2 The inception date for Class R5 shares is 5-22-09. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 11-1-08 to 10-31-09. 22 Classic Value Fund | Semiannual report See notes to financial statements CLASS R6 SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.12 0.24 0.27 0.02 Net realized and unrealized gain oninvestments 1.75 6.13 1.12 0.53 Total from investmentoperations Lessdistributions From net investmentincome (0.28) (0.25) (0.23) — Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $1 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.83 7 0.85 0.89 0.87 7 Expenses net of fee waivers andcredits 0.81 7 0.85 0.89 0.87 7 Net investmentincome 1.04 7 1.13 1.61 0.90 7 Portfolio turnover (%) 14 30 37 37 8 1 Six months ended 4-30-14.Unaudited. 2 The inception date for Class R6 shares is 9-1-11. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 11-1-10 to 10-31-11. See notes to financial statements Semiannual report | Classic Value Fund 23 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Classic Value Fund (the fund) is a series of John Hancock Capital Series (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek long-term growth of capital. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class R1, Class R2, Class R3, Class R4, and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (US GAAP), which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the exchange where the security was acquired or most likely will be sold. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last available bid price. Investments by the fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing vendor. Certain short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are 24 Classic Value Fund | Semiannual report not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of April 30, 2014, all investments are categorized as Level 1 under the hierarchy described above, except repurchase agreements, which are categorized as Level 2. Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the Statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the fund for repurchase agreements is disclosed in the Fund’s investments as part of the caption related to the repurchase agreement. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Foreign taxes are provided for based on the fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Securities lending. The fund may lend its securities to earn additional income. The fund receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The fund will invest its collateral in JHCIT, an affiliate of the fund, which has a floating net asset value (NAV) and is registered with the Securities and Exchange Commission as an investment company. JHCIT invests cash received as collateral as part of the securities lending program in short-term money market investments. The fund will receive the benefit of any gains and bear any losses generated by JHCIT with respect to the cash collateral. If a borrower fails to return loaned securities when due, then the lending agent is responsible to and indemnifies the fund for the lent securities. The lending agent uses the collateral received from the borrower to purchase replacement securities of the same issue, type, class and series of the loaned securities. If the value of the collateral is less than the purchase cost of replacement securities, the lending agent is responsible for satisfying the shortfall but only to the extent that the shortfall is not due to any decrease in the value of JHCIT. Semiannual report | Classic Value Fund 25 Although the risk of the loss of the securities lent is mitigated by receiving collateral from the borrower and through lending agent indemnification, the fund could experience a delay in recovering securities or could experience a lower than expected return if the borrower fails to return the securities on a timely basis. The fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Obligations to repay collateral received by the fund is shown on the Statements of assets and liabilities as Payable upon return of securities loaned. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended April 30, 2014 were $719. For the six months ended April 30, 2014, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock group of funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. 26 Classic Value Fund | Semiannual report For federal income tax purposes, as of October 31, 2013, the fund has a capital loss carryforward of $2,041,667,342 available to offset future net realized capital gains. These carryforwards expire as follows: October 31, 2016 — $562,455,680 and October 31, 2017 — $1,479,211,662. As of October 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends and capital gain distributions, if any, annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to wash sale loss deferrals and litigation proceeds. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a monthly management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.75% of the first $2,500,000,000 of the fund’s average daily net assets; (b) 0.74% of the next $2,500,000,000 of the fund’s average daily net assets; and (c) 0.73% of the fund’s average daily net assets in excess of $5,000,000,000. The Advisor has a subadvisory agreement with Pzena Investment Management, LLC. The fund is not responsible for payment of the subadvisory fees. The Advisor has contractually agreed to waive a portion of its management fee and/or reimburse expenses for certain funds of the John Hancock funds complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. Semiannual report | Classic Value Fund 27 The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the funds and with the approval of the Board of Trustees. Effective February 1, 2014, for Class R6 shares, the Advisor has contractually agreed to waive and/or reimburse all class specific expenses of the fund, including transfer agency fees and service fees, as applicable, to the extent they exceed 0.00% of average annual net assets. The fee waiver and/or reimbursement will continue in effect until February 28, 2015, unless renewed by mutual agreement of the fund and Advisor based upon a determination of that this is appropriate under the circumstances at the time. This waiver was in effect on a voluntary basis from January 1, 2014 to January 31, 2014. Effective March 1, 2014, the Advisor has contractually agreed to waive and/or reimburse all class specific expenses for Class B shares of the fund, including Rule 12b-1 fees and transfer agency fees and service fees, as applicable, to the extent they exceed 1.30% of average annual net assets (on an annualized basis) attributable to Class B shares (the Class Expense Waiver). The Class Expense Waiver expires on February 28, 2015, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at that time. For the six months ended April 30, 2014, these expense reductions amounted to the following: CLASS A CLASS B CLASS C CLASS I CLASS R1 CLASS R2 CLASS R3 CLASS R4 CLASS R5 CLASS R6 TOTAL $15,176 $479 $3,027 $67,818 $195 $13 $18 $2 $2 $48 The investment management fees, including the impact of the waivers and reimbursements as described above, incurred for the six months ended April 30, 2014 were equivalent to a net annual effective rate of 0.74% of the fund’s average daily net assets. Accounting and legal services. Pursuant to the Accounting and Legal Services Agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended April 30, 2014 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B, Class C, Class R1, Class R2, Class R3, and Class R4 shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. In addition, under a service plan for Class R1, Class R2, Class R3, Class R4, and Class R5 shares, the fund pays for certain other services. The fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. 28 Classic Value Fund | Semiannual report CLASS RULE 12b-1 FEE SERVICE FEE Class A 0.25% — Class B 1.00% — Class C 1.00% — Class R1 0.50% 0.25% Class R2 0.25% 0.25% Class R3 0.50% 0.15% Class R4 0.25% 0.10% Class R5 — 0.05% The fund’s Distributor has contractually agreed to waive 0.10% of 12b-1 fees for Class R4 shares to limit the 12b-1 fees on Class R4 shares to 0.15% of the average daily net assets of Class R4 shares until at least February 28, 2015, unless renewed by mutual agreement of the fund and the Distributor based upon a determination that this is appropriate under the circumstances at the time. Reimbursements related to this contractual waiver amounted to $27 for Class R4 shares for the period ended April 30, 2014. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $518,043 for the six months ended April 30, 2014. Of this amount, $85,774 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $426,331 was paid as sales commissions to broker-dealers and $5,938 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended April 30, 2014, CDSCs received by the Distributor amounted to $505, $6,338 and $3,947 for Class A, Class B, and Class C shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Classes of Non-Municipal Bond Funds, Class R6 Shares, Retirement Share Classes and Municipal Bond Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Semiannual report | Classic Value Fund 29 Class level expenses. Class level expenses for the six months ended April 30, 2014 were: DISTRIBUTION TRANSFER STATE PRINTING CLASS AND SERVICE FEES AGENT FEES REGISTRATION FEES AND POSTAGE Class A $611,278 $331,690 $17,014 $20,231 Class B 77,725 10,519 544 642 Class C 487,685 66,156 3,394 4,036 Class I — 1,346,810 75,957 90,328 Class R1 23,295 589 218 260 Class R2 590 39 14 17 Class R3 1,896 52 19 23 Class R4 66 5 2 2 Class R5 2 6 2 2 Class R6 — 50 18 22 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock funds complex. Note 5 — Fund share transactions Transactions in fund shares for the six months ended April 30, 2014 and for the year ended October 31, 2013 were as follows: Six months ended 4-30-14 Year ended 10-31-13 Shares Amount Shares Amount Class A shares Sold 1,600,615 $38,238,038 3,309,755 $68,198,272 Distributions reinvested 166,924 3,917,695 244,120 4,242,801 Repurchased (2,017,950) (48,522,867) (7,484,512) (149,090,184) Net decrease Class B shares Sold 25,122 $594,202 83,696 $1,714,456 Distributions reinvested 732 16,985 4,086 70,231 Repurchased (285,293) (6,742,518) (807,414) (15,767,418) Net decrease Class C shares Sold 304,639 $7,230,560 411,076 $8,548,943 Distributions reinvested 3,926 91,077 13,083 224,894 Repurchased (347,380) (8,238,380) (1,124,381) (21,924,454) Net decrease Class I shares Sold 16,471,847 $395,665,284 49,127,030 $973,418,801 Distributions reinvested 576,503 13,536,284 680,619 11,835,972 Repurchased (12,934,790) (311,053,904) (20,319,128) (411,548,827) Net increase 30 Classic Value Fund | Semiannual report Six months ended 4-30-14 Year ended 10-31-13 Shares Amount Shares Amount Class R1 shares Sold 36,705 $883,553 74,870 $1,571,075 Distributions reinvested 1,043 24,573 1,665 29,057 Repurchased (22,987) (555,545) (75,071) (1,455,208) Net increase Class R2 shares Sold 8,623 $206,385 15,670 $342,245 Distributions reinvested 127 2,974 — — Repurchased (14,241) (331,478) (1,806) (41,038) Net increase (decrease) Class R3 shares Sold 21,897 $527,997 12,278 $250,954 Distributions reinvested 102 2,396 31 536 Repurchased (1,011) (23,652) (1,062) (22,424) Net increase Class R5 shares Sold 266 $6,394 146 $3,180 Distributions reinvested 5 109 3 56 Repurchased (2) (42) (22) (481) Net increase Class R6 shares Sold 1,538 $37,096 17,218 $373,839 Distributions reinvested 185 4,345 — — Repurchased (946) (23,074) (2,168) (47,355) Net increase Total net increase During the period, the fund had a redemption in kind in the amount of $91,420,475. For purposes of US GAAP, this transaction was treated as a sale of securities and the resulting gains and losses were recognized based on the market value of the securities on the date of the transfer. For tax purposes, no gains or losses were recognized. Gains and losses resulting from such redemption in kind is shown as a redemption in kind in the Statement of operations. Class R4 shares had no fund share transactions for the six months ended April 30, 2014 or for the year ended October 31, 2013. Affiliates of the fund owned 41%, 6%, 100%, 79% and 29% of shares of beneficial interest of Class R2, Class R3, Class R4, Class R5 and Class R6, respectively, on April 30, 2014. Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $533,497,641 and $375,677,147, respectively, for the six months ended April 30, 2014. Semiannual report | Classic Value Fund 31 More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor Craig Bromley † Pzena Investment Management, LLC Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Andrew G. Arnott Legal counsel President K&L Gates LLP John J. Danello # Senior Vice President, Secretary andChiefLegalOfficer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee #Effective 5-29-14 The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 32 Classic Value Fund | Semiannual report 800-225-5291 800-231-5469 TDD 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Classic Value Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 38SA 4/14 MF184401 6/14 ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable at this time. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable at this time. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable at this time. ITEM 6. SCHEDULE OF INVESTMENTS. (a) Not applicable. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The registrant has adopted procedures by which shareholders may recommend nominees to the registrant’s Board of Trustees. A copy of the procedures is filed as an exhibit to this Form N-CSR. See attached “John Hancock Funds – Nominating, Governance and Administration Committee Charter.” ITEM 11. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-CSR, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal half-year (the registrant's second fiscal half-year in the case of an annual report) that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are attached. (b) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and Rule 30a-2(b) under the Investment Company Act of 1940, are attached. The certifications furnished pursuant to this paragraph are not deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section. Such certifications are not deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates them by reference. (c)(1) Submission of Matters to a Vote of Security Holders is attached. See attached “John Hancock Funds – Nominating, Governance and Administration Committee Charter.” (c)(2) Contact person at the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Capital Series By: /s/ Andrew Arnott Andrew Arnott President Date: June 5, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Andrew Arnott Andrew Arnott President Date: June 5, 2014 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: June 5, 2014
